Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
May 10, 2020, by and among Potbelly Corporation, a Delaware corporation (the
“Company”), on the one hand, and Intrinsic Investment Holdings, LLC, an Illinois
limited liability company (“Intrinsic”), the Vann A. Avedisian Trust U/A
8/29/85, a trust formed in the state of Illinois (the “Avedisian Trust”), Vann
A. Avedisian, an individual, KGT Investments, LLC, a Delaware limited liability
company (“KGT”), The Khimji Foundation, a charitable trust formed in the state
of Texas (“TKF”), Mahmood Khimji, an individual, Bryant L. Keil, an individual,
Neil Luthra, an individual (each an “Investor” and collectively, with each of
their respective Affiliates, the “Investors”), David J. Near, an individual
(“Mr. Near”), and Todd W. Smith, an individual (“Mr. Smith” and, together with
Mr. Near, the “Investor Designees”), on the other hand. The Company and the
Investors are each herein referred to as a “party” and collectively, the
“parties.” The Investor Designees shall be parties to this Agreement only for
purposes of the Investor Designees’ rights and obligations under Sections 1, 7,
10(a)(ii)(B), 10(b) and 12 through 16.

WHEREAS, on December 18, 2019, the Investors filed a Schedule 13D with the SEC,
which was subsequently amended on February 18, 2020, March 2, 2020, March 18,
2020 and March 30, 2020 (as amended, the “Schedule 13D”);

WHEREAS, on March 1, 2020, Intrinsic provided notice to the Company (as
supplemented and revised on March 18, 2020, the “Nomination Notice”) of its
intent to nominate candidates for election to the Board of Directors of the
Company (the “Board”) at the Company’s 2020 annual meeting of stockholders (the
“2020 Annual Meeting”); and

WHEREAS, the Company and the Investors have determined to come to an agreement
with respect to the composition of the Board and certain other matters, as
provided in this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

 

1.

Board Composition and Related Matters.

(a)    Effective upon the execution and delivery of this Agreement, the
Investors withdraw the Nomination Notice.

(b)    Effective upon the execution and delivery of this Agreement, the Board:

(i)    increases the size of the Board by two directors;

(ii)    appoints Mr. Near and Mr. Smith to fill the vacancies resulting from the
increase in the size of the Board pursuant to the foregoing clause (i);



--------------------------------------------------------------------------------

(iii)    duly adopts a resolution to fix the size of the Board at ten
(10) directors;

(iv)    nominates each Investor Designee for election to the Board at the 2020
Annual Meeting with a term expiring at the Company’s 2021 annual meeting of
stockholders (the “2021 Annual Meeting”); and

(v)    determines that each Investor Designee is “independent” under the rules
and regulations of the NASDAQ Stock Market LLC.

(c)    Simultaneous with the execution and delivery of this Agreement and as a
condition to the Investors’ rights and the Board’s obligations herein, each of
the Investor Designees has executed and delivered to the Company a resignation
letter in the form attached hereto as Exhibit A.

(d)    The Company shall, with respect to the 2020 Annual Meeting, (i) include
each of the Investor Designees and Daniel Ginsburg, Joseph Boehm, Adrian Butler,
Susan Chapman-Hughes, Marla Gottschalk, David Head, Alan Johnson and Ben
Rosenzweig in its proxy statement and proxy card as director nominees of the
Board, and not include any other nominees without the prior written consent of
the Investors, (ii) recommend the election of the Investor Designees to the
Board to the stockholders of the Company and (iii) solicit proxies in favor of
the election of the Investor Designees to the Board in a manner no less rigorous
and favorable than the manner in which the Company supports its other nominees
(the foregoing clauses (ii) and (iii), the “Election Support Efforts”). In
connection with the foregoing, each Investor Designee hereby consents to be
named as a nominee of the Company for election to the Board in any applicable
proxy statement, proxy card or other solicitation materials of the Company.

(e)    For any Annual Meeting subsequent to the 2020 Annual Meeting and as long
as one or both of the Investor Designees is or are on the Board, the Company
shall irrevocably notify the Investor Designees and the Investors in writing (a
“Renomination Notice”), no less than fifty-five (55) calendar days before the
last day of the advance notice window for director nominations at such Annual
Meeting pursuant to the Company’s Amended and Restated By-Laws (as amended from
time to time, the “Bylaws”), whether the Company intends to renominate one or
both of the Investor Designees for election to the Board at such Annual Meeting.
Each Investor Designee that has received a Renomination Notice shall have ten
(10) Business Days from delivery of such Renomination Notice (the “Renomination
Response Period”) to notify the Company and the Investors in writing of his
consent to such renomination (a “Renomination Consent”). With respect to each
Investor Designee who has been renominated for election at an Annual Meeting
pursuant to a Renomination Notice and delivered a corresponding Renomination
Consent, the Company shall nominate such Investor Designee for election to the
Board at such Annual Meeting and shall provide full Election Support Efforts for
the election of such Investor Designee. Notwithstanding anything to the contrary
contained herein, if the Company renominates both Investor Designees for
election to the Board at the 2021 Annual Meeting and both Investor Designees
deliver a corresponding Renomination Consent during the Renomination Response
Period, then, if the Investors agree in writing, the Terminable Date under
Section 10(a) shall be extended to the date that is forty-five (45) calendar
days before the last day of the advance notice window for director nominations
at the Company’s 2022 annual meeting of stockholders pursuant to the Bylaws.

 

2



--------------------------------------------------------------------------------

(f)    During the period between the 2020 Annual Meeting and the Company’s
delivery of the Renomination Notice for the 2021 Annual Meeting, the size of the
Board shall not be increased beyond ten (10) directors without the approval of
the stockholders of the Company; provided, however, that the Company shall not
submit a proposal to increase the size of the Board to a vote of the
stockholders of the Company (other than as part of a proposal to approve an
Extraordinary Transaction).

(g)    Effective upon the execution and delivery of this Agreement, the Board
duly appoints Mr. Near to serve on the Compensation Committee of the Board and
Mr. Smith to serve on the Nominating and Governance Committee of the Board.
Mr. Near and Mr. Smith shall be entitled to continuously serve on the
Compensation Committee and the Nominating and Governance Committee,
respectively, until the Termination Date, unless otherwise agreed by the
Investors in writing. In addition, upon the reasonable request of an Investor
Designee, the Board shall consult with such Investor Designee regarding the
appointment of such Investor Designee to one or more other committees of the
Board, with the understanding that the intent of the parties is that the
Investor Designees shall be considered for membership on committees of the Board
in the same manner as other members of the Board, subject to Section 1(h). An
Investor Designee shall have the same right as other members of the Board to be
invited to attend meetings of committees of the Board of which the Investor
Designee is not a member, and to receive the same information as other
directors, subject to Section 1(h). The Investor Designees shall receive prior
written notice of any proposal to form a new committee and shall be considered
for appointment to any new committee on the same basis as the other Board
members, taking into consideration applicable skill sets and the number of
committees on which the all directors, including the Investor Designees, already
serve.

(h)    The Investors agree that the Board or any committee thereof, in the good
faith exercise of its fiduciary duties (without the Investor Designees voting on
such determination), shall have the right to recuse the Investor Designees from
any portion of a Board or committee meeting and may restrict access to
information of the Company to the extent the Board or any such committee is
deliberating and/or taking action with respect to (i) the enforcement or
performance of this Agreement, (ii) an Investor Designee’s failure to comply
with the Charter, the Bylaws or applicable Company Policies, (iii) any demands
made by any of the Investors or any of their respective Affiliates with respect
to the Company if such demand is coupled expressly with the threat to take any
of the actions prohibited in Sections 3(a) through 3(k), or (iv) any proposed
transaction between the Company and any of the Investors or any of their
respective Affiliates or any other matter where the interests of the Investors
or any of their respective Affiliates are directly adverse to those of the
Company. For the avoidance of doubt, (A) consistent with his fiduciary duties as
a director of the Company, each Investor Designee shall consider in good faith,
to the same extent as any other director of the Company, recusal from any Board
or committee meeting in the event there is any other actual or potential
conflict of interest between the Investors or an Investor Designee, on the one
hand, and the Company, on the other hand, and (B) the Board may restrict an
Investor Designee’s access to information of the Company to the same extent it
would for any other director of the Company, in accordance with applicable law.
The Company represents and warrants that all Company Policies currently in
effect are publicly available on the Company’s website or have been provided to
the Investors or their counsel. The Board shall not utilize committees of the
Board (including an “executive” or similar committee) for the purpose of
discriminating against an Investor Designee or undermining the purpose of this
Agreement.

 

3



--------------------------------------------------------------------------------

(i)    The Investors agree that there shall be no contracts, plans or
arrangements, written or otherwise, between any of the Investors and any
Investor Designee in effect during the term of this Agreement providing for any
compensation, reimbursement of expenses or indemnification of an Investor
Designee related to such Investor Designee’s service on the Board.

(j)    While each Investor Designee serves as a director of the Board, such
Investor Designee shall receive compensation (including equity based
compensation, if any) for Board and committee meetings attended, an annual
retainer, benefits (including expense reimbursements), director and officer
insurance and any indemnity and exculpation arrangements on the same basis as
all other non-employee directors of the Company.

(k)    During the Standstill Period (as defined below), the Company shall not
adopt a Rights Plan unless the “Acquiring Person” definition exempts the
Investors up to a beneficial ownership in the aggregate of the then-outstanding
shares of Common Stock that is equal to the Ownership Cap. The term “Rights
Plan” shall mean any plan or arrangement of the sort commonly referred to as a
“rights plan,” “stockholder rights plan,” “shareholder rights plan” or “poison
pill” that is designed to increase the cost to a potential acquirer of exceeding
the applicable ownership thresholds through the issuance of new rights, common
stock or preferred shares (or any other security or device that may be issued to
stockholders of the Company, other than ratably to all stockholders of the
Company).

2.    Voting Commitment. The Investors shall, or shall cause their
Representatives to, appear in person or by proxy at each Stockholder Meeting and
to vote all shares of Common Stock beneficially owned by such Investor and over
which it has voting power in accordance with the Board’s recommendations as such
recommendations are set forth in the applicable definitive proxy statement filed
in connection with such Stockholder Meeting with respect to (a) the election,
removal and/or replacement of directors (a “Director Proposal”) and (b) any
other proposal submitted to the stockholders (other than a proposal to approve
an Extraordinary Transaction); provided, however, that in the event both
Institutional Shareholder Services, Inc. (“ISS”) and Glass Lewis & Co., LLC
(“Glass Lewis”) make a voting recommendation that differs from the voting
recommendation of the Board with respect to any proposal submitted to the
stockholders (other than Director Proposals and proposals to approve an
Extraordinary Transaction), the Investors shall be permitted to vote all or some
shares of Common Stock beneficially owned by them and over which they have
voting power at such Stockholder Meeting in accordance with the ISS and Glass
Lewis recommendation.

3.    Standstill. Prior to the Termination Date and except as otherwise provided
in this Agreement (including Section 10(a)(i)) (the “Standstill Period”),
without the prior written consent of the Board, each Investor shall not, and
shall instruct its respective Affiliates not to, directly or indirectly (in each
case, except as permitted by this Agreement):

(a)    (i) acquire or offer to acquire, agree to acquire or acquire rights to
acquire (except by way of stock dividends or other distributions or offerings
made available to holders of voting securities of the Company generally on a pro
rata basis including, for the avoidance of doubt, exercise of any subscription
rights granted to the Investors), directly or indirectly, whether by purchase,
tender or exchange offer, through the acquisition of control of another person,
by joining a group, through swap or hedging transactions or otherwise, any
voting securities of the

 

4



--------------------------------------------------------------------------------

Company (other than through a broad-based market basket or index) or any voting
rights decoupled from the underlying voting securities which would result in the
ownership or control of, or other beneficial ownership interest in, fifteen
percent (15%) or more of the then-outstanding shares of the Common Stock in the
aggregate (the “Ownership Cap”); provided, however, that the Board may increase
the Ownership Cap by an affirmative vote of a majority of the Board; or
(ii) sell or otherwise transfer its shares of Common Stock, other than in open
market sale transactions where the identity of the purchaser is not known;

(b)    (i) nominate, recommend for nomination, give notice of an intent to
nominate or recommend for nomination a person for election at any Stockholder
Meeting at which the Company’s directors are to be elected; (ii) knowingly
initiate, encourage or participate in any solicitation of proxies in respect of
any election contest or removal contest with respect to the Company’s directors;
(iii) knowingly submit, initiate, encourage or make any stockholder proposal for
consideration at, or bring any other business before, any Stockholder Meeting;
(iv) knowingly initiate, encourage or participate in any solicitation of proxies
in respect of any stockholder proposal for consideration at, or other business
brought before, any Stockholder Meeting; or (v) knowingly initiate, encourage or
participate in any “withhold” or similar campaign with respect to any
Stockholder Meeting;

(c)    form, join or knowingly participate in any group with respect to any
voting securities of the Company, including in connection with any election or
removal contest with respect to the Company’s directors or any stockholder
proposal or other business brought before any Stockholder Meeting (other than
with an Investor or one or more of its Affiliates or Associates who are
instructed to comply with the terms and conditions of this Agreement);

(d)    deposit any voting securities of the Company in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof (other than any such voting trust, arrangement or
agreement solely among the Investors and their Affiliates and otherwise in
accordance with this Agreement);

(e)    seek publicly to amend any provision of the Company’s Charter or Bylaws;

(f)    demand an inspection of the Company’s books and records;

(g)    (i) make any public or private proposal with respect to, (ii) make any
public statement or otherwise knowingly publicly or privately encourage, advise
or assist any person with respect to or (iii) knowingly initiate or in any way
participate in, directly or indirectly: (A) any change in the number or term of
directors serving on the Board or the filling of any vacancies on the Board,
(B) any change in the capitalization or dividend policy of the Company, (C) any
other change in the Company’s management, business, operations, strategy,
governance, corporate structure, affairs or policies, (D) any Extraordinary
Transaction, (E) causing a class of securities of the Company to be delisted
from, or to cease to be authorized to be quoted on, any securities exchange or
(F) causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;
provided, however, that for the avoidance of doubt, the Investors shall be
permitted to make private proposals to the Company and its Representatives so
long as such private proposals would not be reasonably expected to trigger
public disclosure obligations for either party;

 

5



--------------------------------------------------------------------------------

(h)    effect, offer or propose to effect, cause or participate in, or assist or
facilitate any other person to effect, offer or propose (other than directly to
the Board, provided that such proposal does not require the Investors to amend
the Schedule 13D) to effect or participate in, any (i) material acquisition of
any assets or businesses of the Company or any of its subsidiaries, (ii) tender
offer or exchange offer, merger, acquisition, share exchange or other business
combination involving any of the voting securities or any of the material assets
or businesses of the Company or any of its subsidiaries or
(iii) recapitalization, restructuring, liquidation, dissolution or other
material transaction with respect to the Company or any of its subsidiaries or
any material portion of its or their businesses;

(i)    enter into any negotiations or agreements with any Third Party with
respect to the foregoing, or advise or assist any Third Party to take any action
with respect to any of the foregoing;

(j)    publicly make or in any way advance publicly any request or proposal that
the Company or the Board amend, modify or waive any provision of this Agreement;
or

(k)    take any action challenging the validity or enforceability of this
Section 3 or this Agreement.

For the avoidance of doubt, (x) the restrictions in this Section 3 shall not
prevent any Investor from (I) making any factual statement as required by
applicable legal process, subpoena or legal requirement from any governmental
authority with competent jurisdiction over the party from whom information is
sought (so long as such request did not arise as a result of action by any such
Investor), (II) communicating privately with the Company’s chief executive
officer, directors and the Company’s Representatives so long as such private
communications would not be reasonably expected to trigger public disclosure
obligations for either party or (III) communicating privately with any other
Investor and (y) the restrictions in this Section 3 shall not restrict any
Investor from tendering shares, receiving payment for shares or otherwise
participating in any such transaction on the same basis as the other
stockholders of the Company or from participating in any such transaction that
has been approved by the Board, subject to the other terms of this Agreement.
For the avoidance of doubt, nothing in this Section 3 shall be deemed to limit
an Investor Designee’s exercise in good faith of his fiduciary duties in his
capacity as a director of the Company.

4.    No Public Statements. Prior to the Termination Date, neither party shall,
nor shall it permit any of its Representatives to, without the prior written
consent of the other party, make any public statement or on the record or on
background statement to any member of the media about the other party, the other
party’s current or former directors in their capacity as such (including any
director who was serving immediately prior to this Agreement), officers or
employees (including with respect to such persons’ service at the other party),
the other party’s subsidiaries, or the business of the other party’s
subsidiaries’ or any of its or its subsidiaries’ current directors, officers or
employees, including the business and current or former directors, officers and
employees of the other party’s controlled Affiliates, as applicable. The
restrictions in this Section 4 shall not (a) apply (i) in any compelled
testimony or production of information, whether by legal process, subpoena or as
part of a response to a request for information from any governmental or
regulatory authority with jurisdiction over the party from whom information is
sought, or (ii) to any disclosure required by applicable law, rules or
regulations, with respect to each of (i) and (ii), to the extent

 

6



--------------------------------------------------------------------------------

that such party reasonably believes, after consultation with outside legal
counsel, that such disclosure is legally required; or (b) prohibit any party
from reporting what it reasonably believes, after consultation with outside
counsel, to be violations of federal law or regulation to any governmental
authority pursuant to Section 21F of the Exchange Act or Rule 21F promulgated
thereunder.

5.    No Litigation. Prior to the Termination Date, each party hereby covenants
and agrees that it shall not, and shall not permit any of its Representatives
to, directly or indirectly, alone or in concert with others, pursue or assist
any other person to threaten or initiate, any lawsuit, claim or proceeding
before any court (each, a “Legal Proceeding”) against the other party or any of
its Representatives, except for (a) any Legal Proceeding initiated to remedy a
breach of or to enforce this Agreement, (b) counterclaims with respect to any
proceeding initiated by, or on behalf of one party or its Affiliates against the
other party or its Affiliates, (c) the exercise of statutory appraisal rights,
(d) making any claim as a stockholder of the Company in connection with any
class action proceeding brought by a named plaintiff other than any Investor, so
long as such plaintiff has not been assisted by any Investor with respect to
such class action proceeding, and (e) enforcing such party’s rights as a
stockholder of the Company (other than initiating a stockholder derivative
demand); provided, however, that the foregoing shall not prevent any party or
any of its Representatives from responding to oral questions, interrogatories,
requests for information or documents, subpoenas, civil investigative demands or
similar processes (each, a “Legal Requirement”) in connection with any Legal
Proceeding if such Legal Proceeding has not been initiated by, on behalf of or
at the direct or indirect suggestion of such party or any of its
Representatives; provided, further, that in the event any party or any of its
Representatives receives such Legal Requirement, such party shall give prompt
written notice of such Legal Requirement to the other party (except where such
notice would be legally prohibited or not practicable). Each party represents
and warrants that neither it nor any assignee has filed any lawsuit against the
other party. Each of the parties shall not, and shall instruct their respective
Affiliates not to, directly or indirectly, engage or continue to engage or use
any private investigations firm or other person to investigate the other party
or any Representative of the other party.

6.    SEC Filings.

(a)    Promptly following the execution and delivery of this Agreement, the
Company shall issue a press release (the “Press Release”) announcing this
Agreement, substantially in the form attached hereto as Exhibit B. Following the
execution and delivery of this Agreement and prior to the issuance of the Press
Release, neither the Company nor any of the Investors shall issue any press
release or public announcement regarding this Agreement or take any action that
would require public disclosure thereof without the prior written consent of the
other party.

(b)    No later than two (2) Business Days following the date of this Agreement,
the Company shall file with the SEC a Current Report on Form 8-K reporting its
entry into this Agreement, disclosing applicable items to conform to its
obligations hereunder and appending this Agreement as an exhibit thereto (the
“Form 8-K”). The Form 8-K shall be consistent with the terms of this Agreement
and the Press Release. The Company shall provide the Investors and their
Representatives with a reasonable opportunity to review and comment on the Form
8-K prior to the filing with the SEC and consider in good faith any comments of
the Investors and their Representatives.

 

7



--------------------------------------------------------------------------------

(c)    No later than two (2) Business Days following the date of this Agreement,
the Investors shall file with the SEC an amendment to the Schedule 13D in
compliance with Section 13 of the Exchange Act reporting their entry into this
Agreement, disclosing applicable items to conform to their obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D
Amendment”). The Schedule 13D Amendment shall be consistent with the terms of
this Agreement and the Press Release. The Investors shall provide the Company
and its Representatives with a reasonable opportunity to review the Schedule 13D
Amendment prior to it being filed with the SEC and consider in good faith any
comments of the Company and its Representatives.

7.    Confidentiality. Each of the Investors acknowledges and agrees that the
Investor Designees shall be subject to confidentiality obligations under
Delaware law, the Charter, Bylaws and applicable Company Policies and will have
access to information concerning the Company that constitutes material
non-public information under applicable federal and state securities laws, and
that no Investor Designee shall be asked to share any such material non-public
information with any Investor.

8.    Affiliates and Associates. Each party shall instruct its controlled
Affiliates and Associates to comply with the terms of this Agreement and shall
be responsible for any breach of this Agreement by any such controlled Affiliate
or Associate. A breach of this Agreement by a controlled Affiliate or Associate
of a party, if such controlled Affiliate or Associate is not a party to this
Agreement, shall be deemed to occur if such controlled Affiliate or Associate
engages in conduct that would constitute a breach of this Agreement if such
controlled Affiliate or Associate was a party to the same extent as a party to
this Agreement.

9.    Representations and Warranties.

(a)    Each Investor represents that it has the capacity to manage its own
affairs. Each of the Investors represents and warrants, severally and not
jointly, that it has full power and authority to execute, deliver and carry out
the terms and provisions of this Agreement, and that this Agreement has been
duly and validly executed and delivered by such Investor, constitutes a valid
and binding obligation and agreement of the Investor and is enforceable against
the Investor in accordance with its terms. Each Investor represents and
warrants, severally and not jointly, that the execution of this Agreement, the
consummation of any of the transactions contemplated hereby and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents (to the extent applicable) of such Investor as currently in effect,
the execution, delivery and performance of this Agreement by such Investor does
not and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to such Investor or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such Investor is a party or by which such Investor is
bound. Each Investor represents and

 

8



--------------------------------------------------------------------------------

warrants, severally and not jointly, that, as of the date of this Agreement, its
respective beneficial ownership of Common Stock is as disclosed in the Schedule
13D and that each such Investor does not own Synthetic Equity Interests or any
Short Interests in the Company.

(b)    The Company hereby represents and warrants that it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and that this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms. The Company
represents that the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of the Company as
currently in effect, the execution, delivery and performance of this Agreement
by the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

10.    Termination.

(a)    Subject to Section 1(e), either party shall have the right to terminate
this Agreement upon delivery to the other party of advance written notice of
such termination at least five (5) calendar days prior to the effective date of
such termination (the effective date of termination, the “Termination Date”);
provided, however, that the Termination Date may not be earlier than the date
that is thirty (30) calendar days prior to the notice deadline under the Bylaws
for the nomination of director candidates for election to the Board at the 2021
Annual Meeting (the “Terminable Date”); provided, further, that the Termination
Date may not be in any time period between the notice deadline under the Bylaws
for the nomination of director candidates for election to the Board with respect
to any Annual Meeting and the conclusion of such Annual Meeting. Notwithstanding
anything to the contrary in this Agreement:

(i)    the obligations of the Investors pursuant to Sections 1, 2, 3, 4 and 5
shall terminate in the event that the Company materially breaches its
obligations to the Investors pursuant to Sections 1, 4 or 5, or the
representations and warranties in Section 9(b) and such breach (if capable of
being cured) has not been cured within ten (10) calendar days following written
notice of such breach from the Investors, or, if impossible to cure within ten
(10) calendar days, the Company has not taken substantive action to correct
within ten (10) calendar days following written notice of such breach from the
Investors; provided, however, that any termination in respect of a breach of
Section 4 shall require a determination of a court of competent jurisdiction
that the Company materially breached Section 4; provided, further, that the
obligations of the Investors pursuant to Section 5 shall terminate immediately
in the event that the Company materially breaches its obligations to the
Investors under Section 5; and

 

9



--------------------------------------------------------------------------------

(ii)    the obligations of the Company to the Investors pursuant to Sections 1,
4 and 5 shall terminate in the event that (A) an Investor materially breaches
its obligations in Sections 1, 2, 3, 4, 5 or 7 or the representations and
warranties in Section 9(a) or (B) an Investor Designee materially breaches its
obligations under this Agreement or the Company’s Charter, Bylaws or Company
Policies that are applicable to all directors, and such breach (if capable of
being cured) has not been cured within ten (10) calendar days following written
notice of such breach, or, if impossible to cure within ten (10) calendar days,
the Investors or such Investor Designee, as applicable, has not taken
substantive action to correct within ten (10) calendar days following written
notice of such breach from the Company; provided, however, that any termination
in respect of a breach of Section 4 shall require a determination of a court of
competent jurisdiction that an Investor materially breached Section 4; provided,
further, that the obligations of the Company to the Investors pursuant to
Section 5 shall terminate immediately in the event that an Investor materially
breaches its obligations under Section 5.

(b)    If this Agreement is terminated in accordance with this Section 10, this
Agreement shall forthwith become null and void, but no termination shall relieve
a party from liability for any breach of this Agreement prior to such
termination.

11.    Expenses. No later than two (2) Business Days following the date of this
Agreement, the Company shall issue 130,000 shares of Common Stock (of which
41,311 shall be issued to the Avedisian Trust, 43,571 shall be issued to KGT and
45,118 shall be issued to TKF) (such shares in the aggregate, the “Reimbursement
Stock”) pursuant to a stock issuance agreement (the “Stock Issuance Agreement”)
in the form attached hereto as Exhibit C as reimbursement for all documented
out-of-pocket costs, fees and expenses (including attorney’s fees and other
legal expenses and expenses related to the engagement of other advisors and
consultants) incurred by the Investors and their Representatives in connection
with, relating to or resulting from their efforts and actions, and any
preparations therefor, prior to the execution and delivery of this Agreement,
including the preparation and delivery of the Nomination Notice and the
negotiation and execution of this Agreement. In connection with such issuance,
(a) each of the Avedisian Trust, KGT and TKF represent, severally and not
jointly, that (i) such Investor is acquiring the Reimbursement Stock for
investment and not for resale and acknowledges that the Reimbursement Stock are
restricted securities under the Securities Act of 1933, as amended (the
“Securities Act”) and not subject to resale without registration or an exemption
under applicable securities laws and (ii) such Investor is an accredited
investor as defined in Rule 501 of Regulation D promulgated under the Securities
Act, and has such experience in business and financial matters that it is
capable of evaluating the merits and risks of an investment in the Common Stock,
and (b) the Company covenants that promptly following the written request of
such Investor it shall, at its own expense, arrange for the transfer agent to
remove the restricted legend from the Reimbursement Stock at the earliest
practicable date that is in conformity with applicable securities laws.

 

10



--------------------------------------------------------------------------------

12.    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by electronic mail to
the electronic mail addresses below; (c) one (1) Business Day after being sent
by a nationally recognized overnight carrier to the addresses set forth below;
or (d) when actually delivered if sent by any other method that results in
delivery, with written confirmation of receipt:

 

If to the Company:

 

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, IL 60606

Attention: Matt Revord

Email: matt.revord@potbelly.com

  

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention: Kai H. Liekefett

Email: kliekefett@sidley.com

If to Intrinsic, the Avedisian Trust, and Vann A. Avedisian:

 

220 N. Green Street
3rd Floor
Chicago, IL 60607

Attention: Vann Avedisian

Email: vavedisian@highgate.com

  

with a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attention: Richard M. Brand

                 Daniel P. Raglan
Email: richard.brand@cwt.com

           daniel.raglan@cwt.com

If to KGT,

The Khimji Foundation, and

Mahmood Khimji:

 

545 E. John Carpenter Freeway

Suite 1400

Irving, TX 75062

Attention: Paul Womble

Email: pwomble@highgatecapinv.com

  

with a copy (which shall not constitute notice) to:

    

    

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attention: Richard M. Brand

                 Daniel P. Raglan
Email: richard.brand@cwt.com

           daniel.raglan@cwt.com

If to Bryant L. Keil:

 

825 S. Waukegan Road

Suite A8-50

Lake Forest, IL 60045

Email: bryantkeil@gmail.com

  

with a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attention: Richard M. Brand

                 Daniel P. Raglan
Email: richard.brand@cwt.com

           daniel.raglan@cwt.com

 

11



--------------------------------------------------------------------------------

If to Neil Luthra:

 

870 Seventh Avenue

2nd Floor

New York, NY 10019

Email: nluthra@highgate.com

  

with a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attention: Richard M. Brand

                 Daniel P. Raglan
Email: richard.brand@cwt.com

           daniel.raglan@cwt.com

If to David J. Near:

 

1504 W. 6th Street

Austin, TX 78703

Email: dave@pfoods.com

  

with a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attention: Richard M. Brand

                 Daniel P. Raglan
Email: richard.brand@cwt.com

           daniel.raglan@cwt.com

If to Todd W. Smith:

 

215 N. Admiral Byrd Road

Suite 100

Salt Lake City, Utah 84116

Email: imctodd@yahoo.com

  

with a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281
Attention: Richard M. Brand

                 Daniel P. Raglan
Email: richard.brand@cwt.com

           daniel.raglan@cwt.com

13.    Governing Law; Jurisdiction; Jury Waiver. This Agreement, and any
disputes arising out of this Agreement, shall be governed by and enforced in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws principles. The parties agree that exclusive jurisdiction and
venue for any Legal Proceeding arising out of this Agreement shall exclusively
lie in the Court of Chancery of the State of Delaware or, if such Court does not
have subject matter jurisdiction, the Superior Court of the State of Delaware
or, if jurisdiction is vested exclusively in the Federal courts of the United
States, the Federal courts of the United States sitting in the State of
Delaware, and any appellate court from any such state or Federal court. Each
party waives any objection it may now or hereafter have to the laying of venue
of any such Legal Proceeding, and irrevocably submits to personal jurisdiction
in any such court in any such Legal Proceeding and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any court that
any such Legal Proceeding brought in any such court has been brought in any
inconvenient forum. Each party consents to accept service of process in any such
Legal Proceeding by service of a copy thereof upon either its registered agent
in the State of Delaware or the Secretary of State of the State of Delaware,
with a copy delivered to it by certified or registered mail, postage prepaid,
return receipt requested, addressed to it at the address set forth in
Section 12. Nothing contained herein shall be deemed to affect the right of any
party to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF THIS AGREEMENT.

 

12



--------------------------------------------------------------------------------

14.    Specific Performance. Each party acknowledges and agrees that the other
parties would be irreparably injured by an actual breach of this Agreement by
the first-mentioned party or its Representatives and that monetary remedies may
be inadequate to protect a party against any actual or threatened breach or
continuation of any breach of this Agreement. Without prejudice to any other
rights and remedies otherwise available to the parties under this Agreement,
each party shall be entitled to equitable relief by way of injunction or
otherwise and specific performance of the provisions hereof upon satisfying the
requirements to obtain such relief without the necessity of posting a bond or
other security, if another party or any of its Representatives breach or
threaten to breach any provision of this Agreement. Such remedy shall not be
deemed to be the exclusive remedy for a breach of this Agreement, but shall be
in addition to all other remedies available at law or equity to the
non-breaching party.

15.    Certain Definitions and Interpretations. As used in this Agreement:
(a) the terms “Affiliate” and “Associate” (and any plurals thereof) have the
meanings ascribed to such terms under Rule 12b-2 promulgated by the SEC under
the Exchange Act and shall include all persons or entities that at any time
prior to the Termination Date become Affiliates or Associates of any applicable
person or entity referred to in this Agreement; provided, however, that the term
“Associate” shall refer only to Associates controlled by the Company or the
Investors, as applicable; provided, further, that, for purposes of this
Agreement, the Investors shall not be Affiliates or Associates of the Company
and the Company shall not be an Affiliate or Associate of the Investors; (b) the
term “Annual Meeting” means each annual meeting of stockholders of the Company
and any adjournment, postponement, rescheduling or continuation thereof; (c) the
terms “beneficial ownership,” “group,” “person,” “proxy” and “solicitation” (and
any plurals thereof) have the meanings ascribed to such terms under the Exchange
Act and the rules and regulations promulgated thereunder, provided, however,
that the meaning of “solicitation” shall be without regard to the exclusions set
forth in Rules 14a-1(1)(2)(iv) and 14a-2 under the Exchange Act; (d) the term
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of New York are authorized or obligated to
be closed by applicable law; (e) the term “Charter” means the Company’s Amended
and Restated Certificate of Incorporation (as may be amended from time to time);
(f) the term “Common Stock” means the issued and outstanding common stock of the
Company, par value $0.01 per share; (g) the term “Company Policies” means the
policies, procedures, processes, codes, rules, standards and guidelines that are
applicable to all directors of the Company (as may be amended from time to
time); (h) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder; (i) the term
“Extraordinary Transaction” means any tender offer, exchange offer, merger,
acquisition, business combination or other transaction with a third party that,
in each case, (i) would result in a change of control of the Company,
liquidation, dissolution or other extraordinary transaction involving a majority
of its equity securities or a majority of its assets and (ii) is submitted for a
vote of the Company’s stockholders; (j) the term “Representatives” means (i) a
person’s Affiliates and Associates and (ii) its and their respective directors,
officers, employees, partners, members, managers, consultants, legal or other
advisors, agents and other representatives acting in a capacity on behalf of, in
concert with or at the direction of such person or its Affiliates or Associates
(but, for the avoidance of doubt, the Investor Designees shall not be deemed
Representatives of any Investor); (k) the term “SEC”

 

13



--------------------------------------------------------------------------------

means the U.S. Securities and Exchange Commission; (l) the term “Short
Interests” means any agreement, arrangement, understanding or relationship,
including any repurchase or similar so-called “stock borrowing” agreement or
arrangement, engaged in, directly or indirectly, by such person, the purpose or
effect of which is to mitigate loss to, reduce the economic risk (of ownership
or otherwise) of shares of any class or series of the Company’s equity
securities by, manage the risk of share price changes for, or increase or
decrease the voting power of, such person with respect to the shares of any
class or series of the Company’s equity securities, or that provides, directly
or indirectly, the opportunity to profit from any decrease in the price or value
of the shares of any class or series of the Company’s equity securities; (m) the
term “Stockholder Meeting” means each annual or special meeting of stockholders
of the Company, or any action by written consent of the Company’s stockholders
in lieu thereof, and any adjournment, postponement, rescheduling or continuation
thereof; and (n) the term “Synthetic Equity Interests” means any derivative,
swap or other transaction or series of transactions engaged in, directly or
indirectly, by such person, the purpose or effect of which is to give such
person economic risk similar to ownership of equity securities of any class or
series of the Company, including due to the fact that the value of such
derivative, swap or other transactions are determined by reference to the price,
value or volatility of any shares of any class or series of the Company’s equity
securities, or which derivative, swap or other transactions provide the
opportunity to profit from any increase in the price or value of shares of any
class or series of the Company’s equity securities, without regard to whether
(i) the derivative, swap or other transactions convey any voting rights in such
equity securities to such person; (ii) the derivative, swap or other
transactions are required to be, or are capable of being, settled through
delivery of such equity securities; or (iii) such person may have entered into
other transactions that hedge or mitigate the economic effect of such
derivative, swap or other transactions; and (o) the term “Third Party” refers to
any person that is not a party, a member of the Board, a director or officer of
the Company, or legal counsel to either party. In this Agreement, unless a clear
contrary intention appears, (i) the word “including” (in its various forms)
means “including, without limitation;” (ii) the words “hereunder,” “hereof,”
“hereto” and words of similar import are references in this Agreement as a whole
and not to any particular provision of this Agreement; (iii) the word “or” is
not exclusive; (iv) references to “Sections” in this Agreement are references to
Sections of this Agreement unless otherwise indicated; and (v) whenever the
context requires, the masculine gender shall include the feminine and neuter
genders.

16.    Miscellaneous.

(a)    This Agreement, including all exhibits hereto, and the Stock Issuance
Agreement, contain the entire agreement among the parties and supersede all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

(b)    This Agreement is solely for the benefit of the parties and is not
enforceable by any other persons.

(c)    This Agreement shall not be assignable by operation of law or otherwise
by a party without the consent of the other parties. Any purported assignment
without such consent is hereby voided. Subject to the foregoing sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against the permitted successors and assigns of each party.

 

14



--------------------------------------------------------------------------------

(d)    Neither the failure nor any delay by a party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

(e)    If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties that the parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the parties agree to use
their reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or unenforceable by a court of competent jurisdiction.

(f)    Any amendment or modification of the terms and conditions set forth
herein or any waiver of such terms and conditions must be agreed to in a writing
signed by each party.

(g)    This Agreement may be executed in one or more textually identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

(h)    Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties will be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement will be decided without regard to events of drafting or preparation.

(i)    The headings set forth in this Agreement are for convenience of reference
purposes only and will not affect or be deemed to affect in any way the meaning
or interpretation of this Agreement or any term or provision of this Agreement.

(j)    Each of the parties shall be responsible for the performance of its own
obligations under this Agreement and each of the Investors shall be severally
but not jointly liable for each Investor’s obligations under this Agreement.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative, as of the date
first above written.

 

THE COMPANY:

POTBELLY CORPORATION

    

 

By:

 

/s/ Alan Johnson

 

Name: Alan Johnson

 

Title:   Chief Executive Officer

 

SIGNATURE PAGE TO SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

INVESTORS:

INTRINSIC INVESTMENT HOLDINGS, LLC

 

By:

 

/s/ Vann A. Avedisian

 

Name:   Vann A. Avedisian

 

Title:    Managing Member

VANN A. AVEDISIAN TRUST U/A 8/29/85

 

By:

 

/s/ Vann A. Avedisian

 

Name:   Vann A. Avedisian

 

Title:    Trustee

/s/ Vann A. Avedisian

VANN A. AVEDISIAN

KGT INVESTMENTS, LLC

 

By:

 

/s/ Mahmood Khimji

 

Name:   Mahmood Khimji

 

Title:    Manager

THE KHIMJI FOUNDATION

 

By:

 

/s/ Mahmood Khimji

 

Name:   Mahmood Khimji

    

 

Title:    Trustee

/s/ Mahmood Khimji

MAHMOOD KHIMJI

/s/ Bryant L. Keil

BRYANT L. KEIL

/s/ Neil Luthra

NEIL LUTHRA

 

SIGNATURE PAGE TO SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

INVESTOR DESIGNEES:

    

 

    

  Solely for purposes of the Investor Designees’ rights and obligations under
Sections 1, 7, 10(a)(ii)(B), 10(b) and 12 through 16:

/s/ David J. Near

DAVID J. NEAR

/s/ Todd W. Smith

TODD W. SMITH

 

SIGNATURE PAGE TO SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Form of Resignation Letter



--------------------------------------------------------------------------------

May 10, 2020

Board of Directors

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, Illinois 60606

Re: Offer of Resignation

Ladies and Gentlemen:

This irrevocable offer of resignation is delivered pursuant to that certain
Settlement Agreement (the “Settlement Agreement”), dated as of May 10, 2020, by
and among Potbelly Corporation, a Delaware corporation (the “Company”), on the
one hand, and Intrinsic Investment Holdings, LLC, an Illinois limited liability
company, the Vann A. Avedisian Trust U/A 8/29/85, a trust formed in the State of
Illinois, Vann A. Avedisian, an individual, KGT Investments, LLC, a Delaware
limited liability company, The Khimji Foundation, a charitable trust formed in
the state of Texas, Mahmood Khimji, an individual, Bryant L. Keil, an
individual, Neil Luthra, an individual (each an “Investor” and collectively,
with each of their respective Affiliates, the “Investors”), David J. Near, an
individual, and Todd W. Smith, an individual, on the other hand. Capitalized
terms used herein but not defined shall have the meaning set forth in the
Agreement.

If elected as a director of the Company, I hereby irrevocably offer to resign
from my position as a director of the Board and from any and all committees of
the Board on which I serve, effective immediately upon (1) a material breach of
the Settlement Agreement that terminates the Company’s obligations to the
Investors pursuant to Section 10(a)(ii) of the Settlement Agreement; or (2) the
Termination Date (it being understood that the Board shall have the right to
decline to accept my offer of resignation and that it shall be irrevocable for a
period of thirty (30) calendar days).

Very truly yours,

 

EXHIBIT A TO SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

Form of Press Release



--------------------------------------------------------------------------------

LOGO [g927850g0511010607230.jpg]

Potbelly Corporation Appoints David J. Near and Todd W. Smith to Board of
Directors

Announces Agreement with Shareholders led by Vann A. Avedisian

CHICAGO, May 11, 2020 – Potbelly Corporation (NASDAQ: PBPB) today announced that
it has reached an agreement (the “Agreement”) with shareholders led by Vann A.
Avedisian (the “Shareholder Investors”) to appoint David J. Near and Todd W.
Smith to the Company’s Board of Directors (the “Board”), effective immediately.
With the appointments of Messrs. Near and Smith, the Board will be comprised of
10 directors, 9 of whom are independent.

Dan Ginsberg, Chairman of the Board of Potbelly, commented, “We are pleased to
have reached this agreement and welcome Dave and Todd to the Board. Prior to the
COVID-19 pandemic our turnaround plan was gaining traction, and with Dave and
Todd’s expertise, we look forward to executing our strategic priorities to
enhance value for our shareholders.”

On behalf of the Shareholder Investors, Vann A. Avedisian said, “We believe that
Dave and Todd will be invaluable additions to Potbelly’s Board and are confident
their deep restaurant operating experience, including Dave’s tenure as Chief
Operations Officer of Wendy’s and Todd’s as President and CMO of Sonic Drive-In,
will be invaluable to Potbelly.”

Pursuant to the Agreement, the Board also agreed to include David J. Near and
Todd W. Smith in Potbelly’s slate of nominees for election to the Board at the
2020 Annual Meeting. The Shareholder Investors agreed to vote in favor of all of
the Company’s nominees at the 2020 Annual Meeting and have withdrawn their
nomination notice. The Agreement will be included as an exhibit to the Company’s
current report on Form 8-K which will be filed with the Securities and Exchange
Commission.

Potbelly is represented by Sidley Austin LLP and Mayer Brown LLP. The
Shareholder Investors are represented by Cadwalader, Wickersham & Taft LLP.

About David J. Near

Mr. Near is the founding partner of Pisces Foods L.P and is a third-generation
restauranteur. For the past five years, he has been the managing partner of
Ramen Tatsuya Holdings LLC, which manages Tatsuya Brands, and now serves as a
board member. He worked with Coca-Cola Fountain as Territory Sales Manager and
previously operated Wendy’s restaurants as a franchisee from 1995 to 2012. Prior
to that, he served multiple years as President of the Wendy’s Franchise Advisory
council and was appointed Chief Operations Officer at The Wendy’s Company from
2006 to 2009. He was responsible for global operations, franchising, new store
development, and served as a board member of Wendy’s National Advertising
Program. Mr. Near received his undergraduate degree from Duke University an MBA
from The Fuqua School of Business at Duke.



--------------------------------------------------------------------------------

About Todd W. Smith

Mr. Smith has extensive experience in the restaurant industry, where he has led
large public companies, small, fast-growing fast casual companies, and has
founded his own restaurant group. In 2017 he took an equity stake in Cafe Rio
Mexican Grill, a fast growing, fast casual concept. In 2012, he was tapped to
lead the turn-around at Sonic Drive-In after three straight years of same store
sales decline. Mr. Smith ultimately served as President and CMO and helped Sonic
Drive-In to five straight years of same store sales growth and record
store-level profits. Prior to that, he worked in marketing at Yum! Brands for
its KFC domestic business. After successfully turning around a struggling
handheld chicken division, he joined Wendy’s International in its innovation and
new product marketing group. Mr. Smith received his undergraduate degree from
Brigham Young University and a Masters of Science in Integrated Marketing
Communications from Northwestern University.

About Potbelly

Potbelly Corporation is a neighborhood sandwich concept that has been feeding
customers’ smiles with warm, toasty sandwiches, signature salads, hand-dipped
shakes and other fresh menu items, customized just the way customers want them,
for more than 40 years. Potbelly promises Fresh, Fast & Friendly service in an
environment that reflects the local neighborhood. Since opening its first shop
in Chicago in 1977, Potbelly has expanded to neighborhoods across the country -
with more than 400 company-owned shops in the United States. Additionally,
Potbelly franchisees operate over 40 shops in the United States. For more
information, please visit our website at www.potbelly.com.

CONTACTS

Investor Relations:

Josh Littman or Chris Hodges

Alpha IR Group

312-445-2870

PBPB@alpha-ir.com

Media:

Dan Zacchei / Joe Germani

Sloane & Company

dzacchei@sloanepr.com / jgermani@sloanepr.com

Forward-Looking Statements

This press release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended, Section 21E of the
Securities Exchange Act of 1934, as amended and the Private Securities
Litigation Reform Act of 1995. Forward-looking statements, written, oral or
otherwise made, represent the Company’s expectation or belief concerning future
events. Without limiting the foregoing, the words “believes,” “expects,” “may,”
“will,” “should,” “seeks,” “intends,” “plans,” “strives,” “goal” or
“anticipates” or the negative of these terms and similar expressions are
intended to identify forward-looking statements. Forward-looking statements may
include, among others, statements relating to: the events contemplated by the
Settlement Agreement, our future financial position, business strategy and plans
and objectives of management for future operations. By their nature,
forward-looking statements involve risks and uncertainties that could cause
actual results to differ materially from those projected or implied by the
forward-looking statement, due to reasons including, but not limited to,
uncertainties regarding future actions that may be taken by the Shareholder
Investors in connection with their investment in the Company; risks related to
the COVID-19 outbreak; compliance with our Credit Agreement covenants;
competition; general economic conditions; our ability to successfully implement
our business strategy; the success of our initiatives to increase sales and
traffic; changes in commodity, energy and other costs; our ability to attract
and retain management and employees; consumer reaction to industry-related
public health issues and perceptions of food safety; our ability to manage our
growth; reputational and brand issues; price and availability of commodities;
consumer confidence and spending



--------------------------------------------------------------------------------

patterns; and weather conditions. In addition, there may be other factors of
which we are presently unaware or that we currently deem immaterial that could
cause our actual results to be materially different from the results referenced
in the forward-looking statements. All forward-looking statements contained in
this press release are qualified in their entirety by this cautionary statement.
Although we believe that our plans, intentions and expectations are reasonable,
we may not achieve our plans, intentions or expectations. Forward-looking
statements are based on current expectations and assumptions and currently
available data and are neither predictions nor guarantees of future events or
performance. You should not place undue reliance on forward-looking statements,
which speak only as of the date hereof. See “Risk Factors” and “Cautionary
Statement on Forward-Looking Statements” included in our most recent annual
report on Form 10-K, other risk factors described from time to time in
subsequent quarterly reports on Form 10-Q and the risk factors described in our
current report on Form 8-K filed on May 8, 2020, all of which are available on
our website at www.potbelly.com. The Company undertakes no obligation to
publicly update or revise any forward-looking statement as a result of new
information, future events or otherwise, except as otherwise required by law.

Important Additional Information

The Company intends to file a proxy statement on Schedule 14A and accompanying
proxy card and other relevant documents with the U.S. Securities and Exchange
Commission (the “SEC”) in connection with the solicitation of proxies from the
Company’s stockholders in connection with the Company’s 2020 Annual Meeting of
Stockholders (the “2020 Annual Meeting”). STOCKHOLDERS ARE STRONGLY ENCOURAGED
TO READ THE COMPANY’S PROXY STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS
THERETO), ACCOMPANYING PROXY CARD AND ALL OTHER DOCUMENTS FILED WITH THE SEC
CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE AS THEY WILL CONTAIN
IMPORTANT INFORMATION.

Participants in the Solicitation

The Company, its directors and certain of its executive officers will be deemed
participants in the solicitation of proxies from stockholders in connection with
the 2020 Annual Meeting. Information regarding the direct and indirect
interests, by security holdings or otherwise of the Company’s directors and
executive officers is set forth in the Company’s definitive proxy statement for
the 2019 Annual Meeting of Stockholders (the “2019 Annual Meeting”) filed with
the SEC on April 2, 2019. To the extent that such participants’ holdings in the
Company’s securities have changed since the filing of the proxy statement for
the 2019 Annual Meeting, such changes have been set forth on Initial Statements
of Beneficial Ownership on Form 3 and Statements of Change in Ownership on Form
4. Updated information regarding the identities of potential participants, and
their direct or indirect interests, by security holdings or otherwise, will be
set forth in the Company’s proxy statement in connection with the 2020 Annual
Meeting and other relevant documents to be filed with the SEC. Stockholders may
obtain a free copy of the proxy statement, any amendments or supplements to the
proxy statement and any other documents that the Company files with the SEC at
the SEC’s website at www.sec.gov or the Company’s website at
www.investors.potbelly.com as soon as reasonably practicable after such
materials are electronically filed with, or furnished to, the SEC.



--------------------------------------------------------------------------------

Exhibit C

Stock Issuance Agreement



--------------------------------------------------------------------------------

THE SECURITIES ISSUED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND ARE
BEING ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND STATE SECURITIES LAWS.

STOCK ISSUANCE AGREEMENT

THIS STOCK ISSUANCE AGREEMENT (this “Agreement”) is being entered into as of
May 10, 2020 by and among Potbelly Corporation, a Delaware corporation (the
“Company”), on the one hand, and the Vann A. Avedisian Trust U/A 8/29/85, a
trust formed in the state of Illinois (the “Avedisian Trust”), KGT Investments,
LLC, a Delaware limited liability company (“KGT”) and The Khimji Foundation, a
charitable trust formed in the state of Texas (“TKF”) on the other hand. The
Company, the Avedisian Trust, KGT and TKF are each herein referred to as a
“party” and collectively, the “parties.”

R E C I T A L S

WHEREAS, on May 10, 2020, the Company, the Avedisian Trust, KGT, TKF and certain
other parties entered into a Settlement Agreement (the “Settlement Agreement”)
(capitalized terms used but not defined herein shall have the respective
meanings set forth in the Settlement Agreement);

WHEREAS, pursuant to Section 11(Expenses) of the Settlement Agreement, the
Company agreed to issue 130,000 shares of Common Stock (of which 41,311 shares
are to be issued to the Avedisian Trust, 43,571 shares are to be issued to KGT
and 45,118 shares are to be issued to TKF) (such shares in the aggregate, the
“Reimbursement Stock”) as reimbursement for all documented out-of-pocket costs,
fees and expenses (including attorney’s fees and other legal expenses and
expenses related to the engagement of other advisors and consultants) incurred
by the Investors and their Representatives in connection with, relating to or
resulting from its efforts and actions, and any preparations therefor, prior to
the execution and delivery of the Settlement Agreement, including the
preparation and delivery of a Nomination Notice; and

WHEREAS, the parties are executing and delivering this Agreement for the
issuance of the Reimbursement Stock.

NOW THEREFORE, the parties, intending to be legally bound hereby, agree as
follows:

1.    Stock Issuance.

1.1    No later than two (2) Business Days following the date of this Agreement,
the Company shall issue (a) 41,311 shares of the Reimbursement Stock to the
Avedisian Trust, (b) 43,571 shares of the Reimbursement Stock to KGT and (c)
45,118 shares of the Reimbursement Stock to TKF.

1.2    The Reimbursement Stock shall be issued in book-entry form with the
legend listed in Section 2.9 below.

2.    Representations, Warranties and Agreements of the Avedisian Trust, KGT and
TKF. Each of the Avedisian Trust, KGT and TKF represents and warrants, severally
and not jointly, that:

2.1    It has the knowledge and experience in financial and business matters
necessary to evaluate the merits and risks of its prospective investment in the
Company, and has carefully reviewed and understands the risks of, and other
considerations relating to, the acquisition of the Reimbursement Stock.

 

2



--------------------------------------------------------------------------------

It has adequate means of providing for its current and anticipated financial
needs and contingencies, and is able to bear the economic risks of the
investment for an indefinite period of time and has no need for liquidity of the
investment in the Reimbursement Stock. It can afford the loss of its entire
investment.

2.2    It is acquiring the Reimbursement Stock for investment for its own
account and not with the view to, or for resale in connection with, any
distribution thereof. It understands and acknowledges that the issuance of the
Reimbursement Stock has not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any state securities laws, by reason of a
specific exemption from the registration provisions of the Securities Act and
applicable state securities laws, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein. It further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the shares of Reimbursement Stock. It is an
“accredited investor” as defined in Rule 501(a) of Regulation D and shall submit
to the Company such further assurances of such status as may be reasonably
requested by the Company. Neither it nor any of its Affiliates (as defined
below) has taken any of the actions set forth in, or are subject to, the
disqualification provisions of Rule 506(d)(1) of Regulation D. “Affiliate”
means, with respect to any person, any other person that, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such person, as such terms are used in and construed under
Rule 144 under the Securities Act.

2.3    It represents that (a) it was not formed for the specific purpose of
acquiring the Reimbursement Stock, (b) it is duly organized, validly existing
and in good standing under the laws of the state or jurisdiction of its
organization, (c) it has full power and authority to execute and deliver this
Agreement, and to carry out the provisions hereof and to acquire and hold the
Reimbursement Stock, and (d) the execution and delivery of this Agreement has
been duly authorized by all necessary action by or on its part, this Agreement
has been duly executed and delivered on its behalf and is its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights generally and general
principles of equity.

2.4    The execution, delivery and performance of this Agreement by it and the
consummation of the transactions contemplated hereby do not and will not
(a) conflict with or violate any provision of, or result in any breach of, its
organizational or formation documents, (b) conflict with or result in any
violation of any provision of any law applicable to it or any of its properties
or assets, or (c) violate, conflict with or result in a breach or default under
any contract, agreement or instrument binding on it or its property or assets,
except (in the case of clauses (b) or (c) above) for such violations, conflicts,
breaches or defaults that would not, individually or in the aggregate, have a
material adverse effect on its ability to perform its obligations under this
Agreement.

2.5    No consent, approval or authorization of, or designation, declaration or
filing with, any governmental authority or notice, approval, consent waiver or
authorization from any third party is required on its part or any of its
Affiliates with respect to its execution, delivery or performance of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby.

2.6    It understands that the Reimbursement Stock are being issued to it in
reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and its compliance with, its representations, warranties,
agreements, acknowledgments and understandings set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Reimbursement Stock. It acknowledges and understands
that the Company is relying on the representations and warranties made by it
hereunder and that such representations and warranties are a material inducement
to the Company to enter into this Agreement. It is not acquiring the
Reimbursement Stock as a result of or subsequent to any “general solicitation”
or “general advertising” within the meaning or Regulation D.

 

3



--------------------------------------------------------------------------------

2.7    It understands that the Company does not intend to register the
Reimbursement Stock under the Securities Act, and that the Reimbursement Stock
will be “restricted securities” within the meaning of Rule 144 under the
Securities Act and will be subject to restrictions on transfer under applicable
law.

2.8    It acknowledges that the Reimbursement Stock must be held unless
subsequently registered under the Securities Act or an exemption from such
registration is available. It is aware of the provisions of Rule 144 promulgated
under the Securities Act, which permit resale of shares purchased in a private
placement subject to the satisfaction of certain conditions. It acknowledges and
understands that the Company may not be satisfying the current public
information requirement of Rule 144 at the time it wishes to sell the
Reimbursement Stock and that, in such event, it may be precluded from selling
the Reimbursement Stock under Rule 144 even if the other applicable requirements
of Rule 144 have been satisfied. It understands and acknowledges that, in the
event the applicable requirements of Rule 144 are not met, registration under
the Securities Act or an exemption from registration will be required for any
disposition of the Reimbursement Stock.

2.9    It understands and agrees that the book-entry accounts maintained by the
Company’s registrar and transfer agent representing the Reimbursement Stock
shall bear a restrictive legend substantially in the following form (and a “stop
transfer” order may be placed against transfer of the Reimbursement Stock
bearing such legend):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE
REGISTRATION REQUIREMENTS OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. THIS
CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A
CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR HYPOTHECATION OF ANY
INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Avedisian Trust, KGT and TKF as follows:

3.1    (a) It is duly organized, validly existing and in good standing under the
laws of the State of Delaware, (b) it has full power and authority to execute
and deliver this Agreement and to carry out the provisions hereof, and (c) the
execution and delivery of this Agreement has been duly authorized by all
necessary corporation action by or on the part of the Company, and (d) this
Agreement has been duly executed and delivered on behalf of the Company and is a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights generally and general principles of equity.

 

4



--------------------------------------------------------------------------------

3.2    The execution, delivery and performance of this Agreement by it and the
consummation of the transactions contemplated hereby do not and will not
(a) conflict with or violate any provision of, or result in any breach of, its
organizational documents, (b) conflict with or result in any violation of any
provision of any law applicable to it or any of its assets, (c) violate,
conflict with or result in a breach or default under any contract, agreement or
instrument binding on the Company or its assets, or (d) result in the creation
of any lien upon its assets, except (in the case of clauses (b) or (c) above)
for such violations, conflicts, breaches or defaults that would not,
individually or in the aggregate, have a material adverse effect on the
business, results of operations or financial condition of the Company and its
subsidiaries taken as a whole or on the ability of the Company to perform its
obligations under this Agreement.

3.3    No consent, approval or authorization of, or designation, declaration or
filing with, any governmental authority or notice, approval, consent waiver or
authorization from any third party is required on the part of the Company with
respect to its execution, delivery or performance of its obligations under this
Agreement or the consummation of the transactions contemplated hereby.

3.4    The Reimbursement Stock that is being issued to the Avedisian Trust, KGT
and TKF hereunder, when issued and delivered in accordance with the terms of
this Agreement, will be duly authorized and validly issued and will be fully
paid and non-assessable.

3.5    Assuming the accuracy of the representations and warranties of Section 2
above, no registration of the issuance of the Reimbursement Stock is required
under the Securities Act or any state securities laws.

3.6    Each of documents filed by the Company with the Securities and Exchange
Commission since December 29, 2019 (the “SEC Reports”), as of the respective
date of its filing, and as of the date of any amendment, complied in all
material respects with the applicable requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and any rules and regulations
promulgated thereunder applicable to the SEC Reports. None of the SEC Reports,
as of their respective dates (or if amended or superseded by a filing prior to
the date hereof, then on the date of such filing), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

4.    Covenant of the Company. Promptly following the written request of the
Avedisian Trust, KGT or TKF, the Company covenants that it shall, at its own
expense, arrange for the Company’s registrar and transfer agent to remove the
restrictive legend from the Reimbursement Stock at the earliest practicable date
that is in conformity with applicable securities laws.

5.    Incorporation by Reference. The parties hereby agree that Sections 12
(Notices), 13 (Governing Law; Jurisdiction; Jury Waiver), 14 (Specific
Performance), 15 (Certain Definitions and Interpretations) and 16
(Miscellaneous) of the Settlement Agreement shall be incorporated herein by
reference and apply mutatis mutandis to this Agreement.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the date
first set forth above.

 

POTBELLY CORPORATION By:  

/s/ Alan Johnson

  Name: Alan Johnson   Title:   Chief Executive Officer VANN A. AVEDISIAN TRUST
U/A 8/29/85 By:  

/s/ Vann A. Avedisian

  Name: Vann A. Avedisian   Title:   Trustee KGT INVESTMENTS, LLC By:  

/s/ Mahmood Khimji

  Name: Mahmood Khimji   Title:   Manager

[SIGNATURE PAGE TO STOCK ISSUANCE AGREEMENT]



--------------------------------------------------------------------------------

THE KHIMJI FOUNDATION By:  

/s/ Mahmood Khimji

  Name: Mahmood Khimji   Title:   Trustee

[SIGNATURE PAGE TO STOCK ISSUANCE AGREEMENT]